Case 9:18-cv-80176-BB Document 573-18 Entered on FLSD Docket 06/10/2020 Page 1 of 2


                                                                         Page 41
           1    infarction.
           2                 Is that a heart attack?
           3          A.     The general lay term for that would be a
           4    heart attack.     It would be an obstruction of one of
           5    coronary arteries, causing death of a portion of the
           6    heart muscle and leading to heart failure.
           7          Q.     In fact, he did have plaque in this
           8    anterior descending coronary artery, correct?
           9          A.     That is correct.
          10          Q.     How old of a man was Mr. Kleiman when he
          11    passed?
          12          A.     If I remember right, he was relatively
          13    young.     He was in his 40s, I think.
          14          Q.     Okay.   Here, again, is another reference to
          15    cocaine metabolites, that they were finding in the
          16    urine toxicology?
          17          A.     That is correct.
          18          Q.     Did any of the medical examiners or the
          19    police make a determination that use of cocaine by
          20    Mr. Kleiman caused or contributed to his death?
          21          A.     Can you repeat that question?
          22          Q.     Sure.   Yeah.
          23          A.     Things are backing up somewhere.
          24          Q.     Okay.   Did the medical examiner make a
          25    determination whether cocaine contributed to
Case 9:18-cv-80176-BB Document 573-18 Entered on FLSD Docket 06/10/2020 Page 2 of 2


                                                                         Page 42
           1    Mr. Kleiman's death?
           2          A.    I did not see that in his report, no.
           3          Q.    Did you see that in the report of any of
           4    the law enforcement authorities?
           5          A.    No.    In fact, I don't see where they were
           6    aware of it.
           7          Q.    Okay.    Did you see that in the report of
           8    any other healthcare professional?
           9          A.    That is correct, nowhere else.
          10          Q.    In your report, you do not issue an opinion
          11    that cocaine was a cause of Mr. Kleiman's death,
          12    correct?
          13          A.    That is correct.      That would be a little
          14    bit out of my area of expertise.
          15          Q.    Fair enough.
          16                Now, if you go down to the -- well, let's
          17    just go to the bottom of the main paragraph of
          18    No. 11.    Okay?
          19                You say that his -- that he had severe
          20    diarrhea prior to death?
          21          A.    That is correct.
          22          Q.    Where do you note that from?
          23          A.    From the police report.
          24          Q.    Okay.    You say that the medical examiner
          25    did not consider that?
